*551On the Merits.
We have thus discussed iu detail this anomalous case, and it is only necessary to add on the merits that the garnishee has himself presented for our consideration a complete record, showing the plaintiff’s right to proceed by garnishment process and the amount of his judgment debt; that the answers of the garnishee together with the traverse evidence show the existence of sufficient assets and funds in his hands or under his control to pay and satisfy its full amount, and that the judgment-setting aside the simulated transfer of those assets and funds which was-interposed by the garnishee as a shield against the plaintiff’s demand-leaves the garnishee without further excuse or defense. The judgment-of the court below was against him -and in favor of the plaintiff for the full amount of his judgment and interest against the original debtor, Deffarge, and costs of court. We think it did substantial justice under the facts presented to us.
It is therefore ordered, adjudged, and decreed that the judgment of the court below be and it is affirmed with costs of both courts.